—Appeal from a judgment of the County Court of Cortland County (Avery, Jr., J.), rendered April 15, 1999, upon a verdict convicting defendant of the crimes of sodomy in the first degree (three counts) and sodomy in the third degree (three counts).
On July 29, 1998, a nine-count indictment charged defendant with four counts of sodomy in the first degree, four counts of sodomy in the third degree and endangering the welfare of a child. It was alleged that defendant engaged in deviant sexual intercourse with an individual less than 17 years old by forc*666ible compulsion. A jury verdict found defendant guilty on three counts of sodomy in the first degree and three counts of sodomy in the third degree. Defendant was thereafter sentenced to an aggregate, indeterminate term of imprisonment of 30 to 60 years. Defendant now appeals contending that his sentence is harsh and excessive.
We affirm. The record fails to reveal any judicial abuse of discretion as the sentences are well within the statutory ranges (see, People v Pierce, 266 AD2d 721). County Court properly considered the nature of the crimes, defendant’s exploitation of his victim’s trust, defendant’s lack of remorse and the fact that defendant had previously been convicted for a crime involving child sexual abuse (see, People v Smith, 272 AD2d 713). Accordingly, this case presents no extraordinary circumstances necessitating a reduction in the sentence.
Mercure, J. P., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.